Title: From Thomas Jefferson to George Jefferson, 24 February 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Feb. 24. 99

I recieved yesterday your favor of the 16th. my proposition was meant exactly as you supposed, to sell my tobo. for the highest price which shall be given before Oct. 1. on a credit not longer than the purchaser will have for mine. as to it’s being the highest price given on James river or at Richmond, I did not suppose it made a difference. I presume so high a price is given at Richmond as anywhere, yet I do not know that I would lose a sale by adhering to James river. I have just recieved information from mr Randolph that my Albemarle  tobacco (13. hogsheads) is all at the Milton warehouse, & he will get it sent off as soon as possible. there is an old lady (mrs Key) whose lands adjoin mine, are exactly of the same quality, & her tobacco nicely managed; equal I believe in every respect to mine. I promised her that when I should sell mine, I would endeavor to get a right to add hers if she should take the sale. I suppose she may have 9. or 10 hogsheads, and am sure she would approve of the terms proposed for mine. I should be glad if you can obtain a [condition?] for her’s to go with mine if she chuses it. the moment I get home I will inform her of what I propose and send her determination.—I yesterday drew on you in favor of John Barnes for mr Higby for 900. D. I inadvertently omitted the days of sight, but mr Higby will consider it as drawn at 3 or 4. days sight. I shall tomorrow draw on you for 150. Dollars more, probably, tho not certainly, in favor of the same person. I leave this place on Saturday next, Mar. 1. & expect to be at Monticello Mar. 8. mr Randolph writes [me] he would send off the chimney piece immediately; which I pray you to forward to mr Barnes here without delay. my groceries & c for the year will go from hence in a few days & will be much needed before they can get to Monticello. I am with great esteem Dr. Sir
Your affectionate friend

Th: Jefferson

